3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s Appeal Brief, filed on October 03, 2022 in which Claims 1, 3-5, 8, 9, 13, and 31-51 are pending, with claims 1, 34, and 43 being independent. Claims 2, 6, 7, 10-12, and 14-30 have been canceled. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on October 03, 2022, have been fully considered and are persuasive.  Therefore, the Non-Final rejection of May 24, 2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US publication No. 2020/0242000. 
Other Rejections are made BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US publication No. 2020/0242000 and in further view of Adler et al. US Publication No. 2020/0151080.
Further rejections are made over BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US Publication NO. 2020/024,2000 and in further view of Eder US Publication No. 2021/0004913.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 34 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US publication No. 2020/0242000. 

Regarding claim 1, BAJAJ discloses “a system (Figures 1-2, 4) comprising: a processor, a network interface, and a machine-readable medium having program code executable by the processor to cause the system” (Paragraphs 0009-0010, 0012) to, “obtain crowdsourced traffic data (as obtaining data flow of an application) from distributed data sources via the network interface” (as receiving a data flow of an application directed to a destination in a software-defined network (SDN) See Figure 2; Abstract; Paragraph 0046 describing network devices 210a-b may include any device or system configured to receive a data flow to be routed through one or more of the networks 230a-b, and route the data flow through one or more of the networks 230a-b. The network devices 210a-b may be implemented as an edge network device 110 of FIG. 1 “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated)); “determine a set of one or more performance thresholds for a first of the at least one application based, at least in part, on information from the crowdsourced traffic data” (See Abstract; Figure 3, Paragraphs 0051-0060 describing identifying a set of performance thresholds associated with the classification of the application including determining a current performance of the data flow of the application in the SDN); and “score current performance of the first application with respect to the set of performance thresholds” (See Abstract; Figure 3, Paragraphs 0051-0060 describing generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application; Paragraph 0060 describing a message may be periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels. For example, a network device (such as the first network device 210a of FIG. 2) may periodically send a probe to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the networks 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2). Although BAJAJ discloses “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated); and generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application). BAJAJ did not specifically indicate that the “applications are being used by the multiple customers” and that the “score current performance of the first application is for a different customer” as indicated in the instant claim 1. On the other hand, Khosrowpour et al. disclose Method for Determining Run-time Performance of Application Executing on Computing System E.g. Computer, Involves Determining Run-time Performance Score of Application Using Model Parameters of Machine Learning Performance Score Model (See Khosrowpour et al. Title, Abstract describing techniques for determining performance of an application on a computing system with low impact on the performance of the computing system. A data stream is obtained for key performance indicators. One or more statistical features are extracted from each data stream. Model of a machine learning performance score model are populated with values of the extracted statistical features. A performance score of the application is then determined using the model of the machine learning performance score model populated with the values of the extracted statistical features). In particular, Khosrowpour et al. disclose “applications are being used by the multiple customers” (See Khosrowpour et al. Figure 1, Component 140 showing end users/customers; Paragraph 0003 describing end users as customers, 0013 showing applications being used by the computing system of end users or customers; Paragraphs 0014-0016, 0020-0021 describing performance score determination module 160 applies the extracted features to the machine learning performance score module 164 to compute one or more performance scores for the running application. The performance score(s) for the given application are persistently stored in the database of performance scores 166, wherein the determined performance score(s) for the given application are mapped to the current configuration of the computing system 140; Paragraph 0022 describing performance score determination module 160 processes the KPI time series telemetry data for a given set of KPIs to determine one or more run-time performance scores for the given application executing on the computing system 140); and that the “score current performance of the first application is for a different customer” (Paragraph 0026 describing during run-time execution of a given application, the performance score and system configuration analysis module 170 can be configured to analyze or compare current run-time performance scores (which are determined for the given application for a current system configuration of the computing system 140) against previously determined run-time performance scores of the given application for different system configurations (as contained in the database of performance scores 166)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have improved on the one or more electronic devices suggested by BAJAJ by incorporating the techniques for determining run-time performance of applications executing on a computing system as disclose by Khosrowpour et al. Such improvement would have enhanced the versatility of BAJAJ by increasing the level or optimal level of run-time performance of the application executing on the computing system. Thus, the tasks and loads that are custom tailored to the application are not needed; therefore, allowing the performance score models to be utilized for any unknown application.

Regarding claim 34, BAJAJ discloses “a method (Figures 1-2, 4; Paragraphs 0009-0010, 0012) comprising “obtaining crowdsourced traffic data (as obtaining data flow of an application) from distributed data sources via the network interface” (as receiving a data flow of an application directed to a destination in a software-defined network (SDN) See Figure 2; Abstract; Paragraph 0046 describing network devices 210a-b may include any device or system configured to receive a data flow to be routed through one or more of the networks 230a-b, and route the data flow through one or more of the networks 230a-b. The network devices 210a-b may be implemented as an edge network device 110 of FIG. 1) “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated)); “determining a set of one or more performance thresholds for a first of the at least one application based, at least in part, on information from the crowdsourced traffic data” (See Abstract; Figure 3, Paragraphs 0051-0060 describing identifying a set of performance thresholds associated with the classification of the application including determining a current performance of the data flow of the application in the SDN); and “scoring current performance of the first application with respect to the set of performance thresholds” (See Abstract; Figure 3, Paragraphs 0051-0060 describing generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application; Paragraph 0060 describing a message may be periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels. For example, a network device (such as the first network device 210a of FIG. 2) may periodically send a probe to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the networks 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2). Although BAJAJ discloses “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated); and generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application). BAJAJ did not specifically indicate that the “applications are being used by the multiple customers” and that the “score current performance of the first application is for a different customer” as indicated in the instant claim 34. On the other hand, Khosrowpour et al. disclose Method for Determining Run-time Performance of Application Executing on Computing System E.g. Computer, Involves Determining Run-time Performance Score of Application Using Model Parameters of Machine Learning Performance Score Model (See Khosrowpour et al. Title, Abstract describing techniques for determining performance of an application on a computing system with low impact on the performance of the computing system. A data stream is obtained for key performance indicators. One or more statistical features are extracted from each data stream. Model of a machine learning performance score model are populated with values of the extracted statistical features. A performance score of the application is then determined using the model of the machine learning performance score model populated with the values of the extracted statistical features). In particular, Khosrowpour et al. disclose “applications are being used by the multiple customers” (See Khosrowpour et al. Figure 1, Component 140 showing end users/customers; Paragraph 0003 describing end users as customers, 0013 showing applications being used by the computing system of end users or customers; Paragraphs 0014-0016, 0020-0021 describing performance score determination module 160 applies the extracted features to the machine learning performance score module 164 to compute one or more performance scores for the running application. The performance score(s) for the given application are persistently stored in the database of performance scores 166, wherein the determined performance score(s) for the given application are mapped to the current configuration of the computing system 140; Paragraph 0022 describing performance score determination module 160 processes the KPI time series telemetry data for a given set of KPIs to determine one or more run-time performance scores for the given application executing on the computing system 140); and that the “score current performance of the first application is for a different customer” (Paragraph 0026 describing during run-time execution of a given application, the performance score and system configuration analysis module 170 can be configured to analyze or compare current run-time performance scores (which are determined for the given application for a current system configuration of the computing system 140) against previously determined run-time performance scores of the given application for different system configurations (as contained in the database of performance scores 166)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have improved on the one or more electronic devices suggested by BAJAJ by incorporating the techniques for determining run-time performance of applications executing on a computing system as disclose by Khosrowpour et al. Such improvement would have enhanced the versatility of BAJAJ by Increasing the level or optimal level of run-time performance of the application executing on the computing system. Thus, the tasks and loads that are custom tailored to the application are not needed; therefore, allowing the performance score models to be utilized for any unknown application.

Regarding claim 43, BAJAJ discloses “a non-transitory machine-readable medium having program code stored thereon, the program code (Figures 1-2, 4; Paragraphs 0009-0010, 0012) to, “obtain crowdsourced traffic data (as obtaining data flow of an application) from distributed data sources via the network interface” (as receiving a data flow of an application directed to a destination in a software-defined network (SDN) See Figure 2; Abstract; Paragraph 0046 describing network devices 210a-b may include any device or system configured to receive a data flow to be routed through one or more of the networks 230a-b, and route the data flow through one or more of the networks 230a-b. The network devices 210a-b may be implemented as an edge network device 110 of FIG. 1 “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated)); “determine a set of one or more performance thresholds for a first of the at least one application based, at least in part, on information from the crowdsourced traffic data” (See Abstract; Figure 3, Paragraphs 0051-0060 describing identifying a set of performance thresholds associated with the classification of the application including determining a current performance of the data flow of the application in the SDN); and “score current performance of the first application with respect to the set of performance thresholds” (See Abstract; Figure 3, Paragraphs 0051-0060 describing generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application; Paragraph 0060 describing a message may be periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels. For example, a network device (such as the first network device 210a of FIG. 2) may periodically send a probe to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the networks 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2). Although BAJAJ discloses “wherein the crowdsourced traffic data is traffic data generated from applications” (Paragraph 0046 describing the network devices 210a-b may receive the data flow from one or more electronic devices (not illustrated); and generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application). BAJAJ did not specifically indicate that the “applications are being used by the multiple customers” and that the “score current performance of the first application is for a different customer” as indicated in the instant claim 43. On the other hand, Khosrowpour et al. disclose Method for Determining Run-time Performance of Application Executing on Computing System E.g. Computer, Involves Determining Run-time Performance Score of Application Using Model Parameters of Machine Learning Performance Score Model (See Khosrowpour et al. Title, Abstract describing techniques for determining performance of an application on a computing system with low impact on the performance of the computing system. A data stream is obtained for key performance indicators. One or more statistical features are extracted from each data stream. Model of a machine learning performance score model are populated with values of the extracted statistical features. A performance score of the application is then determined using the model of the machine learning performance score model populated with the values of the extracted statistical features). In particular, Khosrowpour et al. disclose “applications are being used by the multiple customers” (See Khosrowpour et al. Figure 1, Component 140 showing end users/customers; Paragraph 0003 describing end users as customers, 0013 showing applications being used by the computing system of end users or customers; Paragraphs 0014-0016, 0020-0021 describing performance score determination module 160 applies the extracted features to the machine learning performance score module 164 to compute one or more performance scores for the running application. The performance score(s) for the given application are persistently stored in the database of performance scores 166, wherein the determined performance score(s) for the given application are mapped to the current configuration of the computing system 140; Paragraph 0022 describing performance score determination module 160 processes the KPI time series telemetry data for a given set of KPIs to determine one or more run-time performance scores for the given application executing on the computing system 140); and that the “score current performance of the first application is for a different customer” (Paragraph 0026 describing during run-time execution of a given application, the performance score and system configuration analysis module 170 can be configured to analyze or compare current run-time performance scores (which are determined for the given application for a current system configuration of the computing system 140) against previously determined run-time performance scores of the given application for different system configurations (as contained in the database of performance scores 166)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have improved on the one or more electronic devices suggested by BAJAJ by incorporating the techniques for determining run-time performance of applications executing on a computing system as disclose by Khosrowpour et al. Such improvement would have enhanced the versatility of BAJAJ by increasing the level or optimal level of run-time performance of the application executing on the computing system. Thus, the tasks and loads that are custom tailored to the application are not needed; therefore, allowing the performance score models to be utilized for any unknown application.

As per claim 3, BAJAJ. discloses “wherein the distributed data sources comprise probes distributed across devices of the multiple customers” (Paragraph 0060 describing a message may be periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels. For example, a network device (such as the first network device 210a of FIG. 2) may periodically send a probe to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the networks 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2).).

Claims 4-5, 8, 9, 13, and 33, 35-38, 41-42, 44-47, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US publication No. 2020/0242000 and in further view of Adler et al. US Publication No. 2020/0151080.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. It is noted however, neither BAJAJ nor Khosrowpour et al. specifically detail the aspects of “wherein the performance thresholds include time response thresholds for the at least one application”. On the other hand,  Adler et al. disclose “wherein the performance thresholds include time response thresholds for the at least one application” (Abstract describing second information can be generated based on (i) a log(s) associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) a time stamp(s) associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ Khosrowpour et al. and Adler et al. because they are all directed to application performance management and are all from the same field of endeavor. Such combination would have further enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance.

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. It is noted however, neither BAJAJ now Khosrowpour et al. specifically detail the aspects of “wherein the performance thresholds indicate a minimum acceptable value of a performance metric associated with the first application”. On the other hand, Adler et al. achieved the aforementioned claimed features (See Abstract describing second information can be generated based on (i) a log(s) associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) a time stamp(s) associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ, Khosrowpour et al. and Adler et al. because they are all directed to application performance management and are all from the same field of endeavor. Such combination would have enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance.

As per claim 8, Adler et al.  disclose “wherein the program code executable to score performance of the first application comprises program code executable by the processor to cause the system to produce an index value based, at least in part, on the set of performance thresholds” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 9, Adler et al. disclose “wherein the index value ranges from
0 to N, N being an integer number, and wherein the first application has a better performance for the different customer as benchmarked against the set of one or more performance thresholds when the index value is closer to NV than when it is closer to 0” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 13, Adler et al. disclose “wherein the distributed data sources
include one or more of a public cloud data source, a software-defined network (SDN) or a network as a service (NaaS) data source, a virtual network function (VNF) on universal customer premises equipment (uCPE) data source, a virtual appliance, or a physical appliance” (Figure 4, Paragraphs 0048-0050 describing a wired network, a wireless network, the internet, an intranet). 

As per claim 33, Adler et al. disclose “wherein machine-readable medium further has program code that is executable by the processor to cause the system to: obtain additional crowdsourced traffic data that includes application performance information for the first application; and update the set of one or more performance thresholds based, at least in part, on information from the additional crowdsourced traffic data” (Paragraphs 0031, 0040, 0041, 0042 describing methodology for updating data in the application performance management).

As per claim 35-42, most of the limitations of these claims have been noted in the rejection of claim 34. Applicant’s attention is directed to the rejection of claim 34. It is noted however, BAJAJ did not specifically detail the aspects of “wherein the performance thresholds indicate a minimum acceptable value of a performance metric associated with the first application”. On the other hand, Adler et al. achieved the aforementioned claimed features (See Abstract describing second information can be generated based on (i) a log(s) associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) a time stamp(s) associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge). 

Adler et al. disclose “wherein the data sources comprise probes distributed across devices of the plurality of customers” (Paragraph 0050 describing processing arrangement 405 and server include an input/output ports 435, which can include, for example a wired network, a wireless network, the internet, an intranet, a data collection probe, a sensor, etc.).

As per claim 36, Adler et al. disclose “wherein the performance thresholds indicate a minimum acceptable value of a performance metric associated with the application” (Abstract describing second information can be generated based on (i) a log(s) associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) a time stamp(s) associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge).

As per claim 37, Adler et al.  disclose “wherein scoring current performance of the application for a second customer comprises producing an index value based, at least in part, on the set of performance thresholds” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 38, Adler et al. disclose “wherein the index value ranges from 0 to NV, N being an integer number, and wherein the application has a better performance for the second customer as benchmarked against the set of one or more performance thresholds when the index value is closer to NV than when it is closer to 0” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 41, Adler et al. disclose “obtaining additional crowdsourced traffic data that includes application performance information for the application; and updating the set of one or more performance thresholds based, at least in part, on information from the additional crowdsourced traffic data” (Paragraphs 0031, 0040, 0041, 0042 describing methodology for updating data in the application performance management).

As per claim 42, Adler et al. disclose “wherein the plurality of customers includes the first customer” (Figure 4; Paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ and Adler et al. because they are both directed to application performance management and are both from the same field of endeavor. Such combination would have enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance.

As per claim 44-51, most of the limitations of these claims have been noted in the rejection of claim 43. Applicant’s attention is directed to the rejection of claim 43. It is noted however, BAJAJ did not specifically detail the aspects of Adler et al. disclose “wherein the data sources comprise probes distributed across devices of the plurality of customers” (Paragraph 0050 describing processing arrangement 405 and server include an input/output ports 435, which can include, for example a wired network, a wireless network, the internet, an intranet, a data collection probe, a sensor, etc.).

As per claim 45, Adler et al. disclose “wherein the performance thresholds indicate a minimum acceptable value of a performance metric associated with the application” (Abstract describing second information can be generated based on (i) a log(s) associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) a time stamp(s) associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge).

As per claim 46 Adler et al.  disclose “wherein the program code to score current performance of the application for a first customer comprises program code to produce an index value based, at least in part, on the set of performance thresholds” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 47 Adler et al. disclose “wherein the index value ranges from 0 to N, N being an integer number, and wherein the application has a better performance for the first customer as benchmarked against the set of one or more performance thresholds when the index value is closer to NV than when it is closer to 0” (Paragraphs 0015, 0017, 0039 describing a database that is primarily include index values).

As per claim 50, Adler et al. disclose “obtain additional crowdsourced traffic data that includes application performance information for the application; and update the set of one or more performance thresholds based, at least in part, on information from the additional crowdsourced traffic data” (Paragraphs 0031, 0040, 0041 and 0042 describing methodology for updating data in the application performance management).

As per claim 51, Adler et al. disclose “wherein the plurality of customers includes the first customer” (Figure 4; Paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ and Adler et al. because they are both directed to application performance management and are both from the same field of endeavor. Such combination would have enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance.

Claims 31-32, 39-40, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ US Publication No. 2019/0036828 in view of Khosrowpour et al. US Publication NO. 2020/024,2000 and in further view of Eder US Publication No. 2021/0004913.

As per claim 31, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. It is noted however, neither BAJAJ nor Khosrowpour et al. specifically detail the aspects of “wherein the machine-readable medium further has program code executable by the processor to cause the system to: segment the crowdsourced traffic data into a plurality of segments of crowdsourced traffic data, wherein the program code to determine the set of one or more performance thresholds for the first application comprises the program code executable by the processor to cause the system to determine, from each segment of crowdsourced traffic data, at least one performance threshold for the first application, wherein the program code to score performance of the first application for the different customer comprises program code executable by the processor to cause the system to score performance of the first application with respect to a first of the set of performance thresholds that was determined from a first segment of the crowdsourced traffic data based on selection of the first segment for the different customer” as recited in the instant claim 31. However, Eder achieved the claimed limitations by providing a method involves obtaining information from an external database (20) to evaluate performance. The elements of the performance are identified. The quantitative mission measures are created using the information. The weights are assigned to the quantitative mission measures. The key performance indicators are identified by a predictive model by determining a relative contribution of each of the elements of the performance to each of the weighted quantitative mission measures. A report is produced that compares a result of the identification. The elements of the performance are segmented into clusters that share similar characteristics (See Figures 1-9 especially Figure 7C, Component 344 describing segmentation; Paragraphs 0121, 0195). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ, Khosrowpour et al. with Eder because they are all directed to application performance management and are all from the same field of endeavor. Such combination would have further enhanced the versatility of BAJAJ. by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance. Thus providing the ability to analyze and optimize performance using management priorities, historical measures or some combination of the two. Reduces information reducing (IT) infrastructure complexity by an order of magnitude while dramatically increasing the ability of each organization to manage performance.

As per claim 32 Eder discloses “wherein the plurality of segments corresponds to at least of one industry segments and geographic segments” (Table 10, Paragraph 0148 describing Organization industry classifications).

As per claim 39, most of the limitations of this claim have been noted in the rejection of claim 34. Applicant’s attention is directed to the rejection of claim 34. It is noted however, neither BAJAJ nor Khosrowpour et al. specifically detail the aspects of “segmenting the crowdsourced traffic data into a plurality of segments of crowdsourced traffic data, wherein determining the set of one or more performance thresholds for the application comprises determining, from each segment of crowdsourced traffic data, at least one performance threshold for the application, wherein scoring performance of the application for the first customer comprises scoring performance of the application with respect to a first of the set of performance thresholds that was determined from a first segment of the crowdsourced traffic data based on selection of the first segment for the first customer” as recited in the instant claim 39. However, Eder achieved the claimed limitations by providing a method involves obtaining information from an external database (20) to evaluate performance. The elements of the performance are identified. The quantitative mission measures are created using the information. The weights are assigned to the quantitative mission measures. The key performance indicators are identified by a predictive model by determining a relative contribution of each of the elements of the performance to each of the weighted quantitative mission measures. A report is produced that compares a result of the identification. The elements of the performance are segmented into clusters that share similar characteristics (See Figures 1-9 especially Figure 7C, Component 344 describing segmentation; Paragraphs 0121, 0195). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ, Khosrowpour et al. with Eder because they are all directed to application performance management and are all from the same field of endeavor. Such combination would have further enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance. Thus providing the ability to analyze and optimize performance using management priorities, historical measures or some combination of the two. Reduces information reducing (IT) infrastructure complexity by an order of magnitude while dramatically increasing the ability of each organization to manage performance.

As per claim 40 Eder discloses “wherein the plurality of segments corresponds to at least of one industry segments and geographic segments” (Table 10, Paragraph 0148 describing Organization industry classifications).

As per claim 48, most of the limitations of this claim have been noted in the rejection of claim 43. Applicant’s attention is directed to the rejection of claim 43. It is noted however, neither BAJAJ nor Khosrowpour et al. specifically detail the aspects of “ “segment the crowdsourced traffic data into a plurality of segments of crowdsourced traffic data, wherein the program code to determine the set of one or more performance thresholds for the application comprises program code to determine, from each segment of crowdsourced traffic data, at least one performance threshold for the application, wherein the program code to score performance of the application for the first customer comprises program code to score performance of the application with respect to a first of the set of performance thresholds that was determined from a first segment of the crowdsourced traffic data based on selection of the first segment for the first customer” as recited in the instant claim 48. However, Eder achieved the claimed limitations by providing a method that involves obtaining information from an external database (20) to evaluate performance. The elements of the performance are identified. The quantitative mission measures are created using the information. The weights are assigned to the quantitative mission measures. The key performance indicators are identified by a predictive model by determining a relative contribution of each of the elements of the performance to each of the weighted quantitative mission measures. A report is produced that compares a result of the identification. The elements of the performance are segmented into clusters that share similar characteristics (See Figures 1-9 especially Figure 7C, Component 344 describing segmentation; Paragraphs 0121, 0195). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the methods of BAJAJ, Khosrowpour et al. with Eder because they are all directed to application performance management and are all from the same field of endeavor. Such combination would have further enhanced the versatility of BAJAJ by allowing BAJAJ to generate a baseline measuring a parameter of a computer system for more efficiently score application’s performance. Thus providing the ability to analyze and optimize performance using management priorities, historical measures or some combination of the two. Reduces information reducing (IT) infrastructure complexity by an order of magnitude while dramatically increasing the ability of each organization to manage performance.

As per claim 49 Eder discloses “wherein the plurality of segments corresponds to at least of one industry segments and geographic segments” (Table 10, Paragraph 0148 describing Organization industry classifications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 12, 2022